      Case 2:19-cv-00365-MHT-JTA Document 174 Filed 06/02/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 YASHICA ROBINSON, M.D, et al.,

                        Plaintiffs,
                                                    CIVIL ACTION
 v.
                                                    Case No. 2:19-cv-365-MHT-JTA
 STEVEN MARSHALL, et al.,

                        Defendants.


                   JOINT MOTION TO DISMISS DEFENDANT HARRIS

       On March 30, 2020, Plaintiffs filed an Emergency Motion to File a Supplemental

Complaint in the above-captioned action challenging H.B. 314, in order to challenge the medical

restrictions, as applied to pre-viability abortion, contained in the State Health Officer’s March 27,

2020 emergency health order. See Doc. No. 72. At that time, Plaintiffs re-named the State Health

Officer, Dr. Scott Harris, as a Defendant. 1 See id. at 5 n.6; Doc. No. 79 ¶ 26. The Court granted

the motion but allowed Defendants to file objections. Doc. No. 78. After considering the Attorney

General’s and Defendant Harris’s objections (Doc. No. 86), the Court overruled the objections.

Doc. No. 145. On May 22, 2020, this Court granted the Parties’ stipulated dismissal of the

challenge to the now-expired medical restrictions language. Doc. No. 167. In view of the above,

the Parties agree that Defendant Harris’s participation in the ongoing challenge to H.B. 314 is no

longer necessary and thus file this joint motion for dismissal.

       In support of this Motion, the Parties state as follows:



       1
         Scott Harris was previously named as a Defendant in this suit but was voluntarily
dismissed, along with all the other original Defendants except for Defendant Marshall, on June 7,
2019, pursuant to a stipulation. See Doc. No. 44.
      Case 2:19-cv-00365-MHT-JTA Document 174 Filed 06/02/20 Page 2 of 4



        1.      Plaintiffs contend that Defendant Harris is a proper Defendant in the challenge to

H.B. 314. However, in an effort to streamline this action, Plaintiffs agree to dismiss Defendant

Harris without prejudice from the action on the following conditions.

        2.      Defendant Harris and his employees, agents, and successors in office agree to be

bound by the terms of any injunctive (including but not limited to a temporary restraining order or

preliminary injunction), declaratory, and/or other relief issued against the Attorney General and/or

any other Defendant(s) in this action so long as such relief remains in effect as to the Alabama

Attorney General and/or any other Defendant(s). However, Defendant Harris shall not be liable

for any award of attorney’s fees, costs, or other monetary damages that might be included as part

of such relief related to H.B. 314.

        3.      It is further understood and agreed that Harris and his employees, agents, and

successors in office shall only be bound by injunctive, declaratory, and/or other relief falling within

the preceding paragraph to the extent such relief remains binding against the Attorney General

and/or any other Defendant(s) in this action. Harris and his employees, agents, and successors in

office shall not be bound by any relief as to the Attorney General and/or any other Defendant(s)

that subsequently is reversed, vacated, set aside, or otherwise limited. However, it is understood

and agreed that Harris, his employees, agents, and successors in office will take no enforcement

action against any Plaintiff premised on anything that occurred while such relief was in effect.

        5.      Pursuant to this Court’s General Order and the Civil and Criminal Administrative

Procedures regarding Electronic Case Filing, it is hereby certified that all signing parties have

agreed to the electronic filing of this document by one party with electronic signatures of counsel

for Plaintiffs and for Harris.




                                                  2
    Case 2:19-cv-00365-MHT-JTA Document 174 Filed 06/02/20 Page 3 of 4



                                            Respectfully submitted,

Steve Marshall,                             /s/Randall C. Marshall
 Attorney General                           Randall C. Marshall (ASB-3023-A56M)
                                            ACLU OF ALABAMA FOUNDATION
A. Barrett Bowdre (ASB-2087-K29V)           P.O. Box 6179
 Deputy Solicitor General                   Montgomery, AL 36106-0179
                                            (334) 420-1741
/s James W. Davis                           rmarshall@aclualabama.org
James W. Davis (ASB-4063-I58J)
Brad A. Chynoweth (ASB-0030-S63K)           Attorneys for Plaintiffs Yashica Robinson,
Brenton M. Smith (ASB-1656-X27Q)            M.D.,     Alabama      Women’s     Center,
  Assistant Attorneys General               Reproductive Health Services, and West
                                            Alabama Women’s Center
OFFICE OF ATTORNEY GENERAL
501 Washington Avenue                       *Admitted Pro Hac Vice
Montgomery, Alabama 36130-0152
Telephone: (334) 242-7300
Fax: (334) 353-8400
Barrett.Bowdre@AlabamaAG.gov
Jim.Davis@AlabamaAG.gov
Brad.Chynoweth@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov

Counsel for Defendants Steve Marshall and
State Health Officer Scott Harris




                                            3
      Case 2:19-cv-00365-MHT-JTA Document 174 Filed 06/02/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020, I electronically filed the foregoing with the Clerk of

Court for the United States District Court for the Middle District of Alabama using the CM/ECF

system, thereby serving all counsel of record.

                                                     /s/ Randall Marshall
                                                     Randall Marshall
                                                     Attorney for Plaintiffs Yashica Robinson,
                                                     M.D., Alabama Women’s Center,
                                                     Reproductive Health Services, and West
                                                     Alabama Women’s Center
